MEMORANDUM **
Kenn Andrews appeals pro se the district court’s judgment dismissing under *920Fed.R.Civ.P. 12(b)(6) his contract action against Rogich and Ranger Building Corporation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals under Fed.R.Civ.P. 12(b)(6). Johnson v. Knowles, 113 F.3d 1114, 1117 (9th Cir.1997). We affirm.
Because the written agreement between Andrews and Rogich contained a clear intent not to be bound, the district court did not err in dismissing Andrews’ action because no contract was formed. See Tropicana Hotel Corp. v. Speer, 101 Nev. 40, 692 P.2d 499, 502 (Nev.1985).
Andrews’ contentions regarding discovery are considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.